DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 17, 2021.  No claims were amended, claims 6 and 14 - 17 were canceled, and no claims were added.   Thus, claims 1 – 5 and 7 – 13 are pending and examined below.

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 
Applicant argues that claims do not recite a mental process.  For example, 
applicant argues that the limitations identified in claim 1 as a judicial exception are not practically performed in the human mind, and therefore cannot be directed to a mental process.  Applicant also argues that the claimed vehicle control system requires immediateness that cannot be realized as a mental process.
The examiner disagrees and maintains that the limitations identified in claims as 
a judicial exception can be performed in the human mind, and therefore are directed to a mental process.  For instance, in claim 1, applicant recites, in part, “creat[ing] a planned route of the self-driving vehicle” and “creat[ing] a plan of a non-traveling area . . . .”  These limitations can be performed with or without a map, depending on how well a person skilled in the art is familiar with the area.  See MPEP 2106.04(a)(2)(III)(B).   Also, in claim 1, applicant recites “determin[ing] one negotiation area permissible to be included in the non-traveling area or determin[ing] not to include any negotiation area in the non-traveling area . . . .”  Again, depending on how well a person skilled in the art is familiar with the area, one can mentally select, or figure out, which area to traverse and which area not to traverse.  
	The remaining limitation in the claim(s) such as transmitting the plan, receiving information, and calculating a value are directed to insignificant extra-solution activity.  Therefore, the examiner maintains that the rejection under 35 USC 101 is proper.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 and 7 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is 
Claim 1 recites a vehicle control system provided in a self-driving vehicle, the 
vehicle control system, comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to; 
create a planned route of the self- driving vehicle;
create a plan of a non- traveling area, which is an area where the self-
driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel; 
transmit the plan of the non-traveling area to another vehicle;                                                  
receive, from the other vehicle, information on one or more negotiation 
areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area; and 
calculate, for each negotiation area, a first value which is a value of the 
negotiation area indicated by the information for the self-driving vehicle, and based on the first value calculated for each negotiation area, determine one negotiation area permissible to be included in the non-traveling area or determine not to include any negotiation area in the non-traveling area, wherein 
the at least one processor, when the at least one processor has 
determined one negotiation area permissible to be included in the non-traveling area, creates a new non-traveling area plan in which the negotiation area is included in the non-traveling 4Docket No. J-19-0232 area, and 

other vehicle.

Claim 7 recites vehicle control method, by a computer provided in a self-driving 
vehicle, comprising: 
creating a planned route of the self-driving vehicle;  
creating a plan of a non-traveling area, which is an area where the self-driving 
vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel; 
transmitting the plan of the non-traveling area to another vehicle; 
receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area; 
calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self-driving vehicle, and based on the first value calculated for each negotiation area, determining one negotiation area permissible to be included in the non-traveling area or determining not to include any negotiation area in the non-traveling area; 
creating, when having determined one negotiation area permissible to be included in the non-traveling area, a new non-traveling area plan in which the negotiation area is included in the non-traveling area; and transmitting the new non-traveling area plan to the other vehicle.

Claim 8 recites non-transitory computer-readable recording medium in which a vehicle control program is recorded, the vehicle control program installed in a computer provided in a self-driving vehicle, the vehicle control program causing the computer to execute: 
planned route creation processing for creating a planned route of the self-driving vehicle; 
non-traveling area plan creation processing for creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel; 
transmission processing for transmitting the plan of the non-traveling area to another vehicle;  7Docket No. J-19-0232
negotiation area information receiving processing for receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area; and 
permissible area determination processing for calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self-driving vehicle, and based on the first value calculated for each negotiation area, determining one negotiation area permissible to be included in the non-traveling area or determining not to include any negotiation area in the non-traveling area, wherein 
when having determined one negotiation area permissible to be included in the non-traveling area in the permissible area determination processing, creating a new non-traveling area plan in which the negotiation area is included in the non-traveling area, and 
the transmission processing transmits the new non-traveling area plan to the other vehicle.

Statutory Category
Do claims 1, 7 and 8 fall into one of four of the statutory categories?   Yes.  Claims 1 and 8 are directed to an apparatus and claim 7 is directed to a method.

	Step 2A – Prong 1
Do claims 1, 7 and 8 recite a judicial exception?  Yes. The claims recite the
limitations of creating a planned route of the self- driving vehicle, creating a plan of a non-traveling area, which is an area where the self-driving vehicle can travel and which is an area set as an area where the self-driving vehicle does not travel, and determining one negotiation area permissible to be included in the non-traveling area or determining not to include any negotiation area in the non-traveling area, determining one negotiation area permissible to be included in the non-traveling area, and creating a new non-traveling area plan in which the negotiation area is included in the non-traveling 4Docket No. J-19-0232 area.
The creating and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one memory configured to store instructions; and at least one processor configured to execute the instruction to” nothing in the claim precludes the creating step and the determining step from practically being performed in the human mind.  For example, but for the “at least one processor configured to execute the instruction to” language, the claim encompasses the user manually creating the planned route of the self- driving vehicle, the non-traveling area and the new non-traveling area plan, determine one negotiation area permissible to be included in the non-traveling area or determine not to include any negotiation area in the non-traveling area, and determining the one negotiation area permissible to be included in the non-traveling area. These limitations are a mental process.
Step 2A – Prong 2
Do claims 1, 7 and 8 integrated the judicial exception into a practical application?  No.  The claims recite three or four additional elements: transmitting the plan of the non-traveling area to another vehicle; receiving, from the other vehicle, information on one or more negotiation areas each of which is an area other than the non-traveling area and which is a subject of negotiation to be included in the non-traveling area; and calculating, for each negotiation area, a first value which is a value of the negotiation area indicated by the information for the self-driving vehicle the at least one processor transmits the new non-traveling area plan to the other vehicle.
The processor’s function in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing, receiving and/or transmitting data.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As such, claims 1, 7 and 8 directed to the abstract idea.

Step 2B 
Do claims 1, 7 and 8 provide an inventive concept?  No. As discussed with 
respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, claims 1, 7 and 8 are considered ineligible.

Dependent claims 2 – 5 and 9 – 13 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 5 and 9 – 13 are recited at either a high level of generality or directed to a form of insignificant extra-solution activity.   
Therefore, claims 1 – 5 and 7 – 13 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667